Citation Nr: 0700016	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-25 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel



INTRODUCTION

The veteran had active duty service from April 1967 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran's claim of entitlement to PTSD.  A Board hearing was 
held at the RO before the undersigned Acting Veterans Law 
Judge in May 2006.  At the time of the hearing, the veteran 
submitted additional evidence to the Board, accompanied by a 
waiver of RO consideration of such evidence.

The Board notes that the veteran's August 2003 VA Form 9, in 
addition to service connection for PTSD, includes the 
appealed issue of service connection for diabetes mellitus 
type II, and the new issues of service connection for 
depression, fibromyalgia, and undifferentiated collagen 
vascular disease.  In regard to the new issues of service 
connection for depression, fibromyalgia, and undifferentiated 
collagen vascular disease, a rating decision was issued by 
the RO in February 2004.  As a March 2004 rating decision 
granted the veteran's claim of service connection for 
diabetes mellitus type II, such issue is no longer in 
appellate status. 

The issue on appeal, entitlement to service connection for 
PTSD, is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon review 
of the record in light 


of the requirements of the VCAA, the Board finds that 
additional development is necessary to fully and fairly 
adjudicate the issues on appeal.  Specifically, additional 
development is needed for the purpose of corroborating the 
veteran's claimed stressors.  

In August 2002, the U.S. Armed Services Center for Unit 
Records Research (USASCURR), whose name has now changed to 
U.S. Army and Joint Services Records Research Center (JSRRC), 
responded to the RO with a letter explaining that the 
veteran's stressors could not be verified or were not 
verifiable, and included detailed histories of the USS 
Ingersoll and USS Vancouver during the time of his service.  
USASCURR explained that deck logs could not be obtained 
because the veteran did not give specific enough information 
that would permit such logs to be obtained.  

Subsequently, by September 2003 statement in support of 
claim, the veteran requested in writing that the RO obtain 
specific deck log information from the National Archives and 
Records Administration (NARA).  In response to this request, 
the RO sought information for deck logs from NARA, but NARA 
responded in August 2004 that they had no such information.  
In its August 2004 response, NARA explained that USASCURR, 
now known as JSRRC, is the appropriate agency for obtaining 
deck logs.  Despite the more specific information provided by 
the veteran for searching deck logs and the explanation 
provided by NARA (and previously by the USASCURR in August 
2002) the RO did not send a renewed request to JSRRC.  In 
view of the additional information provided by the veteran, 
VA must request another search from the JSRRC for deck logs 
in order to comply with the VCAA's duty to assist 
requirements based upon the new information received.  

In addition, following the development outlined above, a new 
VA psychiatric examination should be completed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is directed to request that the 
JSRRC obtain any available deck logs for 
the specifically dated incidents the 
veteran describes in the materials 
associated with his September 2003 
statement in support of claim.  

2.  After a response from the JSRRC is 
obtained, and together with any other new 
relevant evidence assembled, the veteran 
shall be afforded a VA psychiatric 
examination.  The examiner should review 
the claims file, examine the veteran in 
accordance with the requirements of the 
Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV), and undertake any and 
all clinical tests or studies deemed 
appropriate.  The examiner should 
determine whether the veteran currently 
suffers from a diagnosis of PTSD in 
accordance with the requirements of 
38 C.F.R. § 3.304(f).  Specifically, the 
examiner should offer an opinion as to 
whether the veteran's diagnosis remains 
PTSD, and whether such diagnosis is 
related to confirmed or corroborated 
combat or non-combat stressors, to include 
but not limited to outgoing fire which 
resulted in the sinking of ships, 
sustained by the veteran during service.  
A diagnosis of PTSD must be either ruled 
in or excluded.  The examiner should opine 
whether these in-service stressors were as 
likely as not to have caused any 
psychiatric disability found to be present 
and whether this disability had its onset 
during service.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered. 

3.  After all required actions have been 
completed, the AOJ should take 
adjudicatory action to evaluate the 
veteran's claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
SUSAN TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


